Title: From George Washington to Stephen Milburn, 15 May 1797
From: Washington, George
To: Milburn, Stephen



Sir
Mount Vernon 15th May 1797

Having in a great measure given up the idea of Renting my Farms (from an apprehension that I could not dispose of the whole of them, & that unless I did this my objects wd not be answered) I was not as explicit as I might have been in my answers to some of the questions you asked on friday last.
Revolving on the matter since, & believing if I wait until an offer is made for the whole—I may not rent them at all, I have come to a determination to inform you, that if upon examining & approval of what is called my River Farm (shewn you from the front of my house) you may have it at the Rent I had fixed on the whole; to wit 1 1/2 bushels of Wheat pr Acre; provided we can settle the terms of the lease to mutual Satisfaction. In that case, you may obtain possession as soon as matters can be so arranged as to suit the convenience of us both. And as it would require a pretty considerable sum of money to stock so large a farm I could ease you of the advance by furnishing you with a part or the whole of the Stock & implements thereon at a reasonable valuation the agregate amt of which to be passed into a Bond well secured carrying interest until discharged. To be more explicit before you have seen & examined the farm would be unnecessary & therefore I shall only request, that you would let me know your determination as soon as it is

formed as consequent measures must be taken on my part if an agreement is likely to ensue. I am Sir Yr Hble Servt

Go: Washington

